Citation Nr: 0209277	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, denying entitlement of 
the veteran to a total disability rating for compensation 
based on individual unemployability (TDIU).  A notice of 
disagreement with the TDIU denial was filed in November 1998, 
wherein the veteran also set forth claims for increased 
ratings for his service-connected knee disabilities.  A 
statement of the case was furnished to the veteran regarding 
the TDIU denial in December 1998 and he perfected his appeal 
as to that matter by submission of a VA Form 9 in March 1999.

By its rating decision of August 2000, the RO adjudicated 
claims for increase regarding the veteran's service-connected 
disabilities, determining that an increase to 40 percent was 
warranted for residuals of a right knee injury, including 
degenerative joint disease, and no change was in order for 
the previously assigned 30 percent rating for degenerative 
arthritis of the left knee and 0 percent for alopecia areata.  
Notice of the action taken in August 2000 was provided to the 
veteran in the RO's written correspondence of September 2000.  
A timely filed notice of disagreement with the RO's actions 
in August 2000 was not thereafter received, and, as such, the 
August 2000 determinations as to the ratings assignable for 
service-connected disabilities became final.


REMAND

In the written brief presentation offered by the veteran's 
representative in May 2002, the issues of the veteran's 
entitlement to increased ratings for service-connected 
disabilities of the knees are raised by the following 
statement:

The veteran also contends both knees are under 
evaluated due to the arthritis, constant pain, 
swelling, limitation of motion, locking episodes, 
and loose bodies in the knees.

Allegations are also set forth that the most recent VA 
medical examination with respect to the disabilities in 
question was inadequate in that the examiner failed to 
furnish data required for rating of the disorders at issue 
under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

These claims for increased schedular and extraschedular 
evaluations for knee disorders are by their very nature 
inextricably intertwined with the certified issue of the 
veteran's entitlement to a TDIU and, as further procedural 
and evidentiary development of these intertwined claims must 
necessarily precede the Board's review of the TDIU matter, a 
remand to the RO is required.  See Chairman's Memorandum 01-
02-01 (Jan. 29, 2002).

In addition, further development actions regarding the TDIU 
matter are in order.  Specifically, it is apparent that the 
veteran has previously submitted multiple VA applications for 
vocational rehabilitation training under Chapter 31, but the 
outcome of those applications is unknown.  Also, in his 
substantive appeal of March 1999, the veteran reported that 
he had applied for disability benefits from the Social 
Security Administration, but the outcome of that application 
is likewise not indicated by the current record.  Such 
matters must therefore be clarified and any necessary 
retrieval of records be undertaken.

It is also the veteran's contention that his work with the 
United States Postal Service from 1982 to 1989 and with other 
employers in later years was discontinued, due to limitations 
imposed by his service-connected knee disorders.  On file is 
but a single piece of correspondence from the USPS, dated in 
1981, reflecting that agency's determination that the veteran 
was medically unsuitable for work as a mail handler, and a VA 
Form 21-4192, Request for Employment in Connection with Claim 
for Disability Benefits, from the Harold K. Jordan and 
Company, Inc., listing non-medical reasons for a termination 
of employment in 1996.  Further information from the 
veteran's former employers might therefore be of assistance 
in determining what role, if any, that service-connected 
disability may have in limiting his employability.

Lastly, it is evident that the RO in October 2001 
specifically requested VA treatment records compiled at a VA 
facility in Durham, North Carolina, for the period from March 
1989 to the present, which reportedly had been transferred 
from a VA treatment facility in Decatur, Georgia.  In 
response, such facility noted that no record of the veteran 
could be located.  As data already located in the claims 
folder identify that examination and treatment records were 
compiled in years past at VA Medical Centers in Dallas, 
Texas, and Decatur Georgia, further attempts to obtain any 
outstanding VA treatment records are felt to be necessary for 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).

On the basis of the foregoing, this matter is hereby REMANDED 
to the RO for the completion of the following actions:

1.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for entitlement to a TDIU.  The 
RO should also advise the veteran of his 
right to submit any additional argument 
and/or evidence in support of such 
claims.  Such evidence may be of a lay or 
medical variety, including but not 
limited to statements from medical 
professionals as to the impact of 
service-connected disabilities on his 
employability, and statements from family 
members or others as to their 
observations regarding the limitations 
imposed by the veteran's service-
connected disabilities.

2.  The veteran should also be contacted 
by the RO for the purpose of requesting 
that he provide a detailed listing of all 
current and former employment, including 
the dates of such employment, the hours 
worked, yearly income, and the names and 
addresses of all such employers.  The 
reasons for discontinuing any of the 
listed employment should be noted.

In addition, he should be asked to 
furnish a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions providing 
evaluation or treatment to him for 
service-connected disabilities since his 
discharge from service in 1980.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

After obtaining proper authorization, the 
RO should, through contact with current 
and former employers, verify the 
veteran's prior employment, dates 
thereof, and any problems associated with 
such employment due exclusively to his 
service-connected disabilities of the 
knees and alopecia areata.  

As well, the RO should, after obtaining 
proper authorization, obtain copies of 
evaluation and treatment records not 
already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Any and all VA treatment 
records not already on file, including 
those complied at the VA Medical Centers 
in Dallas, Texas; Decatur, Georgia; and 
Durham, North Carolina, particularly 
those compiled since April 1999, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

3.  The RO must obtain the veteran's 
Chapter 31 file, if any, in its entirety 
for inclusion with the other evidence 
already on file.  If a review of such 
file by the RO does not definitively 
indicate the status of the veteran's 
Chapter 31 training, that question should 
be addressed in writing to veteran's 
vocational rehabilitation 
specialist/counseling psychologist for a 
written response.  The disposition of 
Chapter 31 claims filed in March 1989 and 
November 1993 must be specifically 
determined and that information 
incorporated into the record.

4.  The RO should obtain from SSA copies 
of all medical and administrative records 
utilized and compiled by that agency in 
connection with any claim for and/or 
award of SSA disability benefits to the 
veteran.  Once obtained such records 
should be made a part of the veteran's 
claims folder.

5.  The RO should undertake all 
notification and development actions 
required by the VCAA and corresponding 
regulatory changes with respect to the 
claims for increased ratings for service-
connected knee disabilities, to include 
extraschedular entitlement, filed as of 
May 20, 2002, followed by the initial 
adjudication of such claims, based on all 
the evidence on file and all governing 
legal authority, including the VCAA and 
controlling case law.  If any benefit 
sought is denied, the veteran and his 
representative should be provided written 
notice of the action taken.  Notice is 
hereby provided that the timely filing of 
a notice of disagreement and substantive 
appeal are required to preserve the 
veteran's right to have the Board review 
such issues on appeal.

6.  Lastly, the RO should then 
readjudicate the issue of the veteran's 
entitlement to a TDIU, to include the 
question of extraschedular entitlement to 
a TDIU, based on all of the evidence of 
record and all controlling legal 
authority.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with an SSOC which should include a 
summary of the evidence and the law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




